DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Specification
The disclosure is objected to because of the following informalities: In Paragraph 57, line 4, the phrase “a first link 70” should be changed to “a first link 710,” and each instance of the phrase “power conversion member” should be changed to “power conversion mechanism” and each instance of the phrase “link member” should be changed to “link mechanism.”  
Appropriate correction is required.
Claim Objections
Claims 1-4, 6-8, and 10-16 are objected to because of the following informalities:  
In regards to claim 1, line 4, the phrase “of the vehicle” should be inserted after the phrase “a vehicle body,” in line 5, the phrase “a power conversion member” should be changed to “a power conversion mechanism,” in line 6, the phrase “a linear motion” should be changed to “at least one linear motion,” in 
In regards to claim 2, line 2, the phrase “the link member” should be changed to “the link mechanism.”
In regards to claim 3, lines 4 and 5, the phrase “enter the claw to restrain the claw when becoming” should be changed to “cooperate with the claw to cause the claw to reach.”
In regards to claim 4, line 2, the phrase “power conversion member” should be changed to “power conversion mechanism,” and in line 3, the phrase “to rotate” should be changed to “to be rotated.”
In regards to claim 6, line 6, the word “becomes” should be changed to “reaches” and insert a comma after the phrase “a full lock state,” and in line 7, a comma should be inserted after the phrase “fully restrains the striker” and the phrase “of the striker” should be removed.
In regards to claim 7, line 2, the phrase “is formed” should be changed to “includes.”
In regards to claim 8, line 3, the word “on” should be changed to “in.”
In regards to claim 10, the claim should read as follows after the preamble: “wherein the error lever is formed with a bent part on which the cinching-release pin contacts to separate the pawl from the claw and release the striker.”
In regards to claim 11, the claim should read as follows after the preamble: “wherein the error lever is formed with a claw restraint pin guide groove that accommodates a claw restrain pin, wherein when the claw restraint pin is disposed within the claw restraint pin guide groove, the claw restrain pin is disposed outside of the claw or contacts the claw to rotate the claw to the grip the striker.”
In regards to claim 12, line 2, the phrase “the first link” should be changed to “a first link of the link mechanism,” and in lines 3 and 4, the phrase “the striker becomes” should be changed to “the claw reaches.”
In regards to claim 13, line 2, the word “when” should be changed to “such that,” and in line 3, the phrase “so as to be” should be changed to “to.”
In regards to claim 14, line 2, the phrase “when the claw becomes” should be changed to “the claw reaches,” in line 4, the word “becomes” should be changed to “reaches,” and in line 5, the phrase “its original position” should be changed to “an original position.”
In regards to claim 15, line 2, commas should be inserted before and after the phrase “spaced apart from the claw,” in lines 2 and 3, the phrase “a locking part formed to be bent” should be changed to “a bent locking part,” in line 5, the phrase “the locking part” should be changed to “the bent locking part” and the 
In regards to claim 16, line 3, the phrase “power conversion member” should be changed to “power conversion mechanism.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 1, line 4
In regards to claim 1, lines 5 and 12-14, it is unclear how the power conversion “member” and the link “member” can include multiple components, as recited in dependent claims 2-4, when the term “member” suggests a single component or part.  For examination purposes, the claim will be examined as reciting a “power conversion mechanism” and a “link mechanism” since the term “mechanism” allows for the multiple components of claims 2-4.  See objections to claims 1, 2, 4, 12, and 16 above.
In regards to claim 1, lines 6, 12, and 14, the phrase “a linear motion” suggests a singular motion, however, it is understood from the specification that the error lever is moved by a different linear motion than the linear motion that moves the link mechanism, i.e. linear motion from left to right in Figure 2 and linear motion from right to left in Figure 2.  For examination purposes, the claim will be examined as reciting “at least one linear motion” to allow for the possibility of the more than one linear motion.  See claim objection above.
In regards to claim 1, lines 12 and 14, the preceding lines of the claim do not provide antecedent basis for the power conversion mechanism to “make” the at least one linear motion.  Specifically, lines 5 and 6 of the claim set forth that the power conversion mechanism converts the rotational force of the drive motor into the at least one linear motion, not that it “makes” the at least one linear motion.  For examination purposes, the claim will be examined as reciting that the power conversion mechanism converts the rotational force of the drive motor into the at least one linear motion.  See claim objection above.
In regards to claim 3, lines 4 and 5, it is unclear how the claw restraint pin is configured to “enter the claw to restrain the claw when becoming a half lock state.”  It is 
In regards to claim 4, the term "screw-coupled" is a relative term which renders the claim indefinite.  The term "screw-coupled" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The metes and bounds of the term “screw-coupled” cannot be ascertained.  Specifically, it is unclear if the term means that the holder is attached to the screw shaft by a screw or threaded fastener or if the holder includes threads that cooperate with threads on the screw shaft.  For examination purposes, the term will be given a broad interpretation.
In regards to claim 6, line 6, the word “becomes” suggests that the claw changes its structure in the full lock state, when it is understood from the specification that the claw moves or reaches the full lock state and will be examined as such.  See claim objection above.
In regards to claim 6, line 7, it is understood from the specification that the full lock state and the half lock state are those of the claw, not the striker as recited in the claim, and will be examined as such.  See claim objection above.
In regards to claim 7, it is unclear how the base is “formed” with a guide member, when the specification sets forth that the guide member or guide plate 110 is fastened to the base, not that the guide plate is formed with or one piece with the base.  
In regards to claim 7, there is no antecedent basis for the cinching-release pin to have the “linear motion” of claim 1.  The claim will be examined as if the linear motion of claim 7 is not the same as that of claim 1.
In regards to claim 8, it is unclear how the cinching-release pin guide groove is formed “on” the guide plate, when it is understood from the specification that the groove is a void or opening and therefore is formed “in” the guide plate.  The claim will be examined as understood from the specification.  See claim objection above.
In regards to claim 10, the specification does not provide support for the bent part of the error lever to contact the claw, as suggested by the claim language.  It is understood from the specification that the bent part of the error lever is contacted by the cinching-release pin to separate the pawl from the claw and thereby release the striker, and will be examined as such.  See claim objection above.
In regards to claim 11
Claim 12 recites the limitation "the first link" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  See claim objection above.
In regards to claim 12, line 3, it is unclear how the striker has the full lock state and the half lock state, when it is understood from the specification that the full lock state and the half lock state are those of the claw not the striker.  Furthermore, the term “becomes” suggests that the striker changes structure, when it is understood that the claw moves or reaches the full lock state and the half lock state.  See claim objection above.
In regards to claim 14, lines 2 and 4, the word “becomes” suggests that the claw changes its structure in its various states, when it is understood from the specification that the claw moves or reaches its various states and will be examined as such.  See claim objection above.
Claim 14 recites the limitation "its original position" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  See claim objection above.
In regards to claim 15, line 3, the phrase “formed to be bent” suggests that the locking part of the pawl is formed so that it can be bent later, when it is understood from the specification that the locking part is bent and will be examined as such.  See claim objection above.
In regards to claim 15, line 5
In regards to claim 15, lines 6 and 7, the relationship between the “releasing” of the striker, as recited in claim 15, and the pawl inhibiting rotation of the claw, as recited in claim 1, is unclear from the claim language.  It is understood from the specification that the pawl is rotated so as to separate from or become disengaged from the claw, thereby allowing the striker to be released from the claw and will be examined as such.  The claims should use consistent terminology.  See claim objection above.
In regards to claim 15, line 9, the relationship between the “locking” of the striker, as recited in claim 15, and the “restraining” of the striker, as recited in claim 1, is unclear from the claim language.  It is understood from the specification that the “locking” of the striker is equivalent to the “restraining” of the striker, and will be examined as such.  The claims should use consistent terminology.  See claim objection above.
In regards to claim 16, lines 3 and 4, it is unclear what component includes “a portion” in the phrase “are engaged with a portion,” i.e. a portion of what?
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 6, 10, and 12-16 is/are rejected(a)(1) as being anticipated by Faitl (DE 102016124781 A1).
In regards to claim 1, Faitl discloses a latch assembly for opening and closing a luggage room of a vehicle, the latch assembly comprising: a base (component 3 and further housing component in Paragraph 32 of the Computer Generated Translation) installed on an end portion of an opening and closing member (door in Paragraph 34 of the Computer Generated Translation, with located on the end portion as known in the art) configured to open and close the luggage room of the vehicle, and having a striker (shown in shadow in Figure 1) fixed to a vehicle body of the vehicle (as is known in the art); a power conversion mechanism 6, 7 configured to convert a rotational force of a drive motor 8 into at least one linear motion (Figures 1-3); a claw 1 configured to grip and restrain the striker when the opening and closing member closes the luggage room; a pawl 2 configured to inhibit rotation of the claw so that the claw maintains a state of having the striker restrained (state shown in Figure 1); an error lever 14 installed to rotate with the pawl and configured to rotate so that the pawl is separated from the claw when the power conversion mechanism converts the rotational force of the drive motor into the at least one linear motion (Figure 3 and Paragraph 27 of the Computer Generated Translation); and a link mechanism 12, 13 configured to rotate the claw so that the claw grips the striker, when the power conversion mechanism converts the rotational force of the drive motor into the at least one linear motion (Paragraphs 27 and 28 of the Computer Generated Translation).
In regards to claim 2, Faitl discloses that the link mechanism comprises: a first link 12 having a first end (end with pin 17, Figure 3) rotatably installed around a rotary shaft 4 of the claw (installed around or near the location of the rotary shaft, Figure 1); 
In regards to claim 4, Faitl discloses that the power conversion mechanism comprises: a screw shaft 6 configured to rotate by the drive motor; and a holder 7 threadingly coupled to the screw shaft and configured to rotate the error lever while moving along an axial direction of the screw shaft (Figures 1-3).
In regards to claim 6, Failt discloses that the holder is formed with a cinching-release pin (components 7a and 7b as a unit, and considered to be a “pin” based on Merriam-Webster Dictionary’s definition of pin “something that resembles a pin especially in slender elongated form,” with portions have slender elongated forms), and the cinching-release pin is configured to: contact the error lever to push the error lever to be spaced apart from the claw for releasing the striker (Figure 3), and push and rotate a first link 12 so that the claw reaches a full lock state (Figure 1), where the claw fully restrains the striker, from a half lock state (pre-locking position of claw, Paragraph 37 of the Computer Generated Translation).
In regards to claim 10, Faitl discloses that that the error lever is formed with a bent part (part that is contacted by surface 7b, Figure 3) on which the cinching-release pin contacts to separate the pawl from the claw and releasing the striker (Figure 3).
In regards to claim 12
In regards to claim 13, Faitl discloses that the claw is formed with an operating surface (surface of 19, Figures 1 and 2) contacting a claw restraint pin (end 18 of link 13, Figures 1 and 2, which is considered to be a “pin” based on Merriam-Webster Dictionary’s definition of pin “something that resembles a pin especially in slender elongated form”), such that the claw restraint pin rotates the claw to the full lock state from the half lock state (Paragraph 37 of the Computer Generated Translation).
In regards to claim 14, Faitl discloses that the claw reaches an off state (state shown with dashed lines in Figure 3), where the striker is separated from the claw, through the half lock state from the full lock state (rotation occurring from position in Figure 1 to position in dashed lines in Figure 3, while rotating through the position of the claw corresponding to the half locked state), or the claw reaches the full lock state through the half lock state from the off state (Paragraphs 35-37 of the Computer Generated Translation), the drive motor moves the cinching-release pin to an original position (Figure 1).
In regards to claim 15
In regards to claim 16, Faitl discloses that the drive motor is fixed inside the base (Figures 1-3 and Paragraph 32 of the Computer Generated Translation), and wherein the drive motor and the power conversion mechanism are engaged with a portion of link 12 adjacent to an end portion of the base (indirectly engaged via component 7, Figure 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faitl (DE 102016124781 A1) in view of Hunt et al. (US Pub. No. 2018/0171680 A1). 
In regards to claim 3, Faitl discloses the latch assembly as applied to claims 1 and 2 above, with the second link having a second end (end near reference character 
In regards to claim 5, Faitl discloses the latch assembly as applied to claims 1 and 4 above, with the drive motor having a rotary shaft 9 that is disposed perpendicular to the screw shaft (Figure 1), and therefore, Faitl fails to disclose that the rotary shaft of the drive motor and the screw shaft are disposed in parallel with each other.  Hunt et al. teaches a rotary shaft (see Figure 2 below) of a drive motor 12 and a screw shaft 14 that are disposed in parallel with each other (Figure 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to utilize a motor whose rotary shaft is parallel to the screw shaft since the use of this .

    PNG
    media_image1.png
    678
    761
    media_image1.png
    Greyscale

Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faitl (DE 102016124781 A1) in view of Childs et al. (US-4969672).
In regards to claims 7 and 8, Faitl discloses the latch assembly as applied to claims 1, 4, and 6 above, but fails to disclose that the base includes with a guide member configured to guide linear motion of the cinching-release pin.  Childs et al. teaches a guide member 14 configured to guide linear motion of a pin 43, with the guide member being a guide plate (Figures 1 and 2), and having a guide groove (groove or slot for pin 43, Figures 1 and 2) formed therein and configured to guide the pin.  It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to include a guide plate having a guide groove for guiding the 
In regards to claim 9, Faitl discloses that the device can include a motor housing (further housing component, Paragraph 32 of the Computer Generated Translation) fastened to the base.  The motor housing of Faitl is capable of including the guide groove or slot (slot for pin 43, Figures 1 and 2 of Childs et al.) taught by Childs et al. so as to guide the cinching-release pin.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faitl (DE 102016124781 A1) in view of Asada (US-4927204).  Faitl discloses the latch assembly as applied to claim 1 above, but fails to disclose that the base is provided with at least one switch configured to sense a rotating state of the claw.  Asada teaches a switch 18 configured to sense a rotating state of a claw 10 (Col. 3, lines 29-50).  It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to include at least one switch to sense a rotating state of the claw such that the claw and its position can be monitored, providing a more secure device.
Allowable Subject Matter
Claim 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Although the references of record show some features similar to those of applicant’s device, the prior art fails to teach or make obvious the invention of claim 11.
In regards to claim 11, Faitl (DE 102016124781 A1) fails to disclose that the error lever is formed with a claw restraint pin guide groove that accommodates a claw restraint pin, such that when the claw restraint pin is disposed within the claw restraint pin guide groove, the claw restrain pin is disposed outside the claw or contacts the claw to rotate the claw to grip the striker.  The examiner can find no motivation to modify the device of Faitl without employing improper hindsight reasoning and without destroying the intended structure and operation of the device.
Conclusion
53.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON MERLINO whose telephone number is (571)272-2219.  The examiner can normally be reached on Monday - Friday 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALYSON M MERLINO/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        September 15, 2021